Motion to dismiss appeal of Hartwell and others denied, without costs. Motion to dismiss appeal of Walls and others denied, -without costs. Motion to dismiss appeal of Russell, receiver, denied, without costs. Motion by defendant Boese to dismiss appeal of Russell denied, without costs. Judgment affirmed as to appellants Boese and Russell, receivers, with costs against each. Judgment affirmed as to Bernhard. Modified as to Glasson and Mengenthorn, without costs. Modified as to Levy, Freeman and Palmer, with costs to them. Modified as to those appellants who held policies in the New York Company, and who have paid premiums to the New Haven Company after the transfer without surrender of the old policy, affirmed in other respects. Order granting allowance affirmed. Order to be settled by Barnard, P. J. Opinion by
Barnard, P. J.;
Gilbert, J., not sitting.